[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: PLAINTIFF'S MOTION FORARTICULATION (#118)
The plaintiff moves for articulation of the following three issues.
1. The Travelers Life Insurance Policy is to be transferred to the plaintiff "as is", i.e. in the condition it was in as of trial. The defendant was not ordered to pay off any prior loans taken from the cash value of the policy.
2. The 1995 federal income tax refund was listed on the defendant's financial affidavit as $5,321, and it stated that the plaintiff had possession of proceeds. The plaintiff did not list it at all on her financial affidavit. The order stated:
"The IRS refund check and the Tobin mortgage are assigned CT Page 7333 to the plaintiff."
The purpose of order #8 was to allow plaintiff to keep the entire refund as her sole property. If the defendant's affidavit is incorrect he must deliver the said refund check or its proceeds to the plaintiff.
3. The original memorandum addresses this item, and no further comment is necessary.
HARRIGAN, J.